UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4177


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON QUENDELL MUNGO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-01042-RBH-2)


Submitted:   June 19, 2014                 Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Quendell Mungo, Appellant Pro Se.           Arthur Bradley
Parham, Assistant United States Attorney,          Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brandon Quendell Mungo seeks to appeal the criminal

judgment entered on June 20, 2011, following his guilty plea to

robbery affecting interstate commerce, in violation of 18 U.S.C.

§ 1951(a) (2012), and brandishing a firearm during a crime of

violence, 18 U.S.C. § 924(c)(1)(A)(ii) (2012).                            The Government

has    moved    to     dismiss   the    appeal          as   untimely.    We     grant   the

Government’s motion and dismiss the appeal.

               In criminal cases, a defendant must file his notice of

appeal within fourteen days after the entry of judgment.                                 Fed.

R. App. P. 4(b)(1)(A)(i).                With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.    Fed. R. App. P. 4(b)(4); United States v. Reyes, 759
F.2d 351,     353    (4th     Cir.    1985).              Appeal    periods    are    not

jurisdictional         in   criminal      cases,         but     are    court-prescribed

“claims-processing          rules”      that      do     not     affect    this      court’s

subject matter jurisdiction.              See Rice v. Rivera, 617 F.3d 802,

810 (4th Cir. 2010) (stating that non-statutory claim-processing

rules are not jurisdictional); United States v. Urutyan, 564
F.3d 679, 685 (4th Cir. 2009) (“[T]he non-statutory time limits

in     Appellate        Rule     4(b)    do        not       affect     subject      matter

jurisdiction.”).            However,     we       may    still    enforce      the   appeal

period when the Rule 4(b) time bar is invoked by the Government

                                              2
or    sua    sponte       when     judicial       resources    or    administration        are

implicated          or     the     delay     in       noting   the    appeal        has    been

inordinate.          United States v. Mitchell, 518 F.3d 740, 744, 750

(10th Cir. 2008).

                  The district court entered the criminal judgment on

June    20,       2011.         Mungo     filed    his    notice     of    appeal,    at   the

earliest, on February 20, 2014, well beyond the appeal period,

and    he    failed       to     obtain    an     extension    of    the   appeal     period.

Accordingly, we grant the Government’s motion to dismiss and

dismiss the appeal.               We dispense with oral argument because the

facts       and    legal       contentions      are     adequately    presented       in   the

materials         before       this     court     and   argument     would    not    aid    the

decisional process.


                                                                                    DISMISSED




                                                  3